DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The examiner acknowledges the cancellation of claims 21 and 31.


Allowable Subject Matter

Claims 14-20, 22-30, 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes wherein each of the plurality of second conductive contacts includes a plurality of fixing flanges exposed from the lateral side surface and extending outward from the receiving hole along a direction parallel to the 

Regarding claims 15-20 and 22-23, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 14, these claims are also deemed allowable.

Regarding claim 24, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes wherein each of the plurality of second conductive contacts includes a plurality of fixing flanges exposed from the lateral side surface and extending outward from the receiving hole along a direction parallel to the bottom end.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claims 25-30 and 32-33, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 24, these claims are also deemed allowable.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner




/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841